internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-120255-98 date february legend ty fund r year e w year q year a year v i state i this is in reply to a letter dated date seeking consent to revoke for year a and subsequent calendar years previous election made by the fund under as amended the code internal_revenue_code_of_1986 additionally the fund requests that the calculation of its required_distribution of capital_gain_net_income under sec_4982 be determined on the basis calendar_year ending december of capital_gains_and_losses realized and recognized during the ten- month period from january year a through october year a e a of the for the year a a facts a state corporation and has elected to the fund is organized as a business_development_company under the investment be treated as company act of and intends to continue to qualify for treatment as investment_company ric u s c sec_80a-1 et seq under subchapter_m of the code the fund has elected a regulated the fund uses the accrual_method of accounting for tax and financial_accounting purposes and uses a calendar_year end for tax purposes for the tax years ending after december year b the plr-120255-98 pags fund elected pursuant to in lieu of the 1-year period ending on october december purposes of calculating the required_distribution amount under sec_4982 b and sec_4982 sec_4982 a to use its tax_year of for e a the fund’s experience has been that the sec_4982 election created additional administrative complexities primarily due to time constraints in declaring required excise_tax distributions the fund has historically paid its dividends in additional shares of in cash at the specific election of the the fund’s common_stock or a december year-end requires the fund to shareholder the board_of directors estimate capital_gains through december declares dividends based on estimated capital_gains by early december and sets a record_date at least ten days after the declaration date pursuant to the fund pays the dividend prior to january sec_852 the use of the fund's transfer agent requires approximately days this period is used to between the record_date and the pay date mail cash election forms to the shareholders and to calculate the be issued based on the number of shareholders number of shares to electing to receive cash dividends typically occurs in mid-december the payment_date has historically occurred in january prior year results in confusion for the shareholders of the fund many of whom are cash_basis taxpayers the distribution in january of income of because the record_date a if the estimates used for the distribution of capital_gains be incorrect the fund may need to distribute additional prove to funds that must be characterized as disqualification of the fund as results in additional administrative complexity a ric sec_855 dividends to avoid this additional distribution the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining accordingly the fund seeks the required distributions under sec_4982 the calendar consent to revoke its election to use its taxable_year year for purposes of sec_4982 b b and e the fund represents that the desire to revoke its due administrative and non-tax related financial burdens caused by election sec_4982 a election is to the is not seeking to revoke its election for preserving or securing a tax_benefit it the purpose of plr pe by it will neither benefit through hindsight nor prejudice the a result of being permitted to revoke interests of the government as its election it will not make a subsequent election under sec_4982 five calendar years following the year of the grant of revocation a for law_and analysis sec_4982 of the code which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after december calendar_year equal to required_distribution for the calendar_year over the distribpted amount for the calendar_year imposes an excise_tax on every ric for each of the percent of the excess if any sec_4982 defines the term required_distribution to with respect to any calendar_year mean ric’s ordinary_income for such calendar_year capital_gain_net_income for the l-year period ending on october such calendar_year plus percent of its percent of the the sum of of sec_4982 provides that the amount determined under for any calendar_year shall be increased by the excess sec_4982 of the grossed up required_distribution for the preceding if any calendar_year over the distributed_amount for such preceding year sec_4982 defines grossed up required_distribution for any calendar_year to mean the required_distribution for such year determined by applying sec_4982 to such year but substituting percent for each percentage set forth in sec_4982 b sec_4982 a provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the l-year period ending on october purposes of satisfying the required_distribution defined in sec_4982 b election may be revoked only with the consent of the secretary of the calendar_year for b provides that sec_4982 once made such sec_4982 provides that any foreign_currency_gain_or_loss which is attributable to properly taken into account for the portion of the calendar_year after october will not be taken into account in determining the amount of the ordinary_income of the ric for such calendar_year but will be taken into account in determining the ordinary_income of the ric for the following calendar_year a sec_988 transaction and which is in the case of any company plr-120255-98 making an election under sec_4982 shall be applied by substituting the last day of the company’s taxable_year for october the preceding sentence oh based upon the information submitted and the representations made we conclude that the fund’s desire to revoke its election under of the code is because of administrative burdens and sec_4982 e a not because of any federal tax-related financial burden caused by the election purpose of preserving or securing a federal tax_benefit additionally the fund will neither benefit through hindsight nor prejudice the interests of the government as permitted to revoke its election the fund does not seek to revoke its election for the a result of being concluston b accordingly pursuant to sec_4982 the secretary consents to the revocation of the election made by the fund under sec_4982 a effective for calendar_year a and subsequent years in addition in calculating the required_distribution for calendar_year a income and foreign_currency gains and losses of the fund will be determined on the basis of the capital and foreign_currency gains and losses taken into account during the 10-month period from january year a through october year a for purposes of sec_4982 the capital_gain net and as a condition to the secretary's consent to the revocation pursuant to sec_4982 e b election under sec_4982 following the year to which the grant of revocation applies that is year c through year d the fund may not make a subsequent calendar years a for a period of except as specifically ruled upon above no opinion is to the federal excise or income_tax expressed or implied as consequences regarding the fund it is important that a copy of this letter be attached to the federal income and excise_tax return filed by the fund for the first year to which this ruling applies plr-120255-98 too te mm this ruling is directed only to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited as precedent sincerely assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of letter for sec_6110 purposes
